DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include a new limitation that states: the recess serves as a guide for the second part of the return mechanism. By doing so, independent claim 1 is limited to the embodiment shown in Figure 1 (and is no longer generic to all embodiments), wherein the first part (9) and the second part (10) are 
Regarding claim 5, the only embodiment that shows the claimed third magnet (12) is shown in Figure 3. There is no disclosure in the original specification regarding whether the recess can serve as a guide for the second part in the embodiment shown in Figure 3. Hence, this claim is also not supported by the original specification and is considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include a new limitation that states: the recess serves as a guide for the second part of the return mechanism. By doing so, 
Claim 5 discloses a third part (12) of the return mechanism. This third part is only shown in Figure 3 and so is limited to the embodiment shown in Figure 3. It is unclear if the recess in Figure 3 is configured to serve as a guide for the second part as claimed in claim 1. 
Allowable Subject Matter
Claims 1-2 and 6-11 are allowed.
Independent claim 1 has been amended to include a new limitation that states: the recess (11) serves as a guide for the second part (10) of the return mechanism. As described in the 102 rejection in the previous office action (non-final office action dated 08/12/2021), Kovacs (US 5,011,380) substantially disclosed all the claimed limitations of claim 1. However, Kovacs fails to disclose that the recess (recess formed within 45 and 50) serves as a guide for the second part (43), wherein as shown in Figure 1, the second part (43) freely reciprocates within the recess and makes no contact with the walls of the recess. Modification to the recess to serve as a guide for the second part would require substantial hindsight reconstruction and would be unnecessary since it would potentially hinder the intended operation of Kovacs’ device. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Claims 2 and 6-11 are dependent on allowable claim 1 and so are also deemed allowable. 
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, it is noted that cancellation of these claims would probably be the easiest way to proceed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746